DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive. Applicant has argued that:
Because McCallum presented a solution to the problem of scale deposition on the cathode (that solution being to use a very slow water flow rate across the cathode to prevent deposition of calcium containing precipitates), it would not have been obvious to have added the H-bridge circuit of Field et al that was used to also prevent scale deposition on the cathode and then cites at least one Federal Circuit decision and several PTAB (formerly BPAI) decisions in support of their argument.  
In response, the Office points to MPEP 2144.06.  There, guidance is granted that “I. Combining equivalents known for the same purpose” and “II. Substituting equivalents known for the same purpose” are both considered prima facie
McCallum does not teach selection/changing the number of intermediate electrodes to customize the device to local supply line voltage as claimed.
In response, the Office disagrees.  Based upon the formulae 1-3 in column 8, the number of bipolar cells is listed as a variable.  Since it is a variable in the equations, one of ordinary skill in the art at the time of filing would have understood it to be something that could be varied (i.e. selected/changed) to adapt the system to different conditions.  McCallum additionally states at col. 9, lines 29-33 that n is a variable for “design” (i.e.-selection).  Also see claim 1 of McCallum in that “the number, n, of bipolar electrodes … being determined by the equations”.  Thus, the teachings of McCallum show that when adapting the electrolytic cell to be used with different supply line voltages, that a different number of bipolar (intermediate) plates was necessary to maintain proper operating conditions.  
As noted by Applicant in their remarks, McCallum teaches that in geographic locations with 120 rms volt supply an average dc voltage of 104 was achieved and in locations with 240 rms volt supply and average dc voltage of 208 was achieved.  These two values are the left-hand portion of the second equation (“Av. dc volts”).  Thus, the value of n may be varied as it is on the right-hand portion of the second equation when adapting the electrolytic cell for operation in different geographic locations with different local line voltages.  Further, the second equation can be re-written as:
av. dc volts= n x (2.1 + gap x R x Av. Max. CD) thus showing that the number of bipolar plates was directly proportional to the av. dc volts which in turn was directly proportional to the local line voltage.  
Additional evidence exists in McCallum (US 4,142,959, cited herewith), which is a continuation-in-part of the McCallum document applied in the rejection grounds.  The Office points to col. 6, lines 7-21 of McCallum ‘959 which states “a number of assembled bipolar electrodes, such as shown in FIG. 5, are cemented to each other, rolled sheet side 84 against rolled sheet side 84, etc., until the required number of electrodes, as determined by the teaching of my copending application, are cemented 
McCallum does not describe reconfiguring cells on site.
In response, the claims are not limited to reconfiguring cells at the installation site.  The claims are broadly worded and include reconfigurations at the design and manufacturing stages.
The Office relies upon improper hindsight analysis in rejecting claim 28 because Das is used to modify secondary references Liu and Chopper which are used to modify the primary reference.
In response, the Office would ask for citations to the MPEP or pertinent case law to show that using a plurality of prior art references to modify each other is considered improper.  The Office, in rejecting claim 28 has relied upon the teachings contained within the prior art references as showing why it would have been obvious to one of ordinary skill in the art at the time of filing to have made the claimed invention.  Additionally, as noted in the rejection grounds, Chopper related to a generic description of a type of circuit, but which fails to show the specific circuitry involved.  Das et al is cited as showing specific adaptations of the circuitry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263).

Note that any electrolytic cell is inherently considered “reconfigurable” as this term does not limit the amount of time and/or effort required to perform such reconfiguration, nor do the claims set forth the location of the reconfiguration.  
However, McCallum fails to expressly teach that the number of intermediate bipolar plates was selected to maintain the voltage between adjacent intermediate electrodes being in the range from 3.5-7.0 volts.
Conkling teaches (see abstract, fig. 1, col. 5, lines 18-22, col. 6, lines 46-51) performing on-site production of hypochlorite oxidant in an electrolytic cell.  The electrolytic cell was designed with a bipolar arrangement, wherein the voltage per cell (i.e.-between adjacent intermediate electrodes) was 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bipolar electrolytic cell of McCallum to select the number of intermediate electrodes to achieve a voltage drop across each cell of 3.5 to 6.0 volts as taught by Conkling because Conkling performs the same electrolytic reaction (generation of hypochlorite from sodium chloride) and teaches that a nominal voltage of 3.5 to 6.0 volts per unit cell was acceptable for generating the hypochlorite.  
Further, McCallum does not teach the presence of a plurality of contactors in an H-bridge circuit configuration electrically coupled to a plurality of connectors for reversing the polarity of the electrolytic cell to enable self-cleaning of the cells. McCallum does teach (see col. 8, lines 42-47) that scale deposition onto cathodic surfaces was a potential problem in the system, although McCallum solves the problem by ensuring a minimum water velocity to prevent the hard water precipitates from accumulating on the electrode surfaces.  
Field et al teach (see paragraphs [0123]-[0125] and figures 8A and 8B) that self-cleaning of electrodes in an electrolytic cell can be established by utilizing an H-bridge circuit to cause periodic reversal of the polarity of the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added an H-bridge circuit as taught by Field et al to the apparatus of McCallum for the purpose of providing periodic reversal of the polarity of the electrolytic cell to establish a self-cleaning effect to remove and/or prevent scale deposition on the electrodes as an additional remedy for the problem noted by McCallum.
Regarding claim 8, in a modification of the embodiment of figs. 1-2, fig. 7 teaches providing a plurality of electrolytic cells connected in series to a single rectifier.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Glore et al US 5,034,110).
McCallum teach operating the apparatus only on rectified line voltage and thus fails to teach or suggest the presence of a solar array.
Glore et al teach (see abstract, col. 10, lines 53-60) that electrolytic pool chlorinators of the type similar to McCallum had low power requirements, which could be met by the use of photovoltaic arrays.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a photovoltaic (solar) array as suggested by Glore et al to the system of McCallum for the purpose of reducing the input of electricity from carbon sources (i.e.-electric power plants connected to the line voltage).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter”.
McCallum fails to teach the presence of a buck converter configured to perform voltage regulation on the supply line voltage and to output a regulated voltage lower than the supply line voltage to the one or more electrolytic cells.
Liu et al teach (see figure 3, paragraphs [0026], [0033]-[0034]) an apparatus comprising an electrolytic cell and power converters. The apparatus included a DC voltage converter (44) which is described as a "Voltage Chopper" of either the step up or step down type, to convert the DC voltage to the necessary value to be used by electrolyzer.
“Chopper| DC to DC Converter” indicates (see pages 4, 10) that step up choppers were also known as boost converter circuits and that step down choppers were also known as buck converter circuits.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a step down voltage chopper (i.e. buck converter) as taught by Liu et al to the apparatus of McCallum for the purpose of tailoring the rectified line voltage of McCallum to a desired DC voltage value other than the incoming AC voltage.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690), Field et al (US 2007/0187263), Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter” as applied to claim 27 above, and further in view of Das et al (“Power losses and efficiency of buck PWM DC-DC power converter”).
Liu et al and “Chopper | DC to DC Converter” fail to disclose the buck converter being configured to alter a pulse width modulation signal of a MOSFET switch.  It is noted the “Chopper | DC to DC Converter” relates to a generic disclosure of the function of the buck converter, and lacks a description of the circuitry which performs the function.
Das et al teach (see abstract, fig. 1) a conventional pulse width modulation (PWM) buck converter circuit for conducting step down DC-DC conversion.  The circuit included a MOSFET (metal-oxide-semiconductor field effect transistor) operating as a switch. The buck converter circuit also included a fuse diode rectifier (Dl), a filter capacitor (C) connected to the diode output, and an inductor (L).  
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the generic buck converter circuit taught by Liu et al to have utilized the MOSFET powered PWM buck converter of Das et al because Das et al shows that such buck converter circuits were well established in the prior art as being effective for performing step down DC-DC conversion through PWM control of the transistor.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Simmons et al (US 2007/0007145).
McCallum, Conkling and Field et al fail to teach using feedback current control to account for varying conductivity of the water.
Simmons et al teach (see paragraphs [0093]-[0098]) an electrolytic system for generating hypochlorite, wherein the system included a current feedback control using rectified voltage, wherein the current feedback loop accounted for variations of water temperature, conductivity and flow rate without the need for problematic rectifier current control.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the current feedback loop suggested by Simmons et al in the system of McCallum to permit the system to adjust to variations of water temperature, conductivity and flow rate of the water to be converted to sodium hypochlorite.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263).
McCallum teaches (see figs. 1 and 2, abstract, and col. 1, line 5 to col. 3, line 40, and col. 6, lines 14-43) an apparatus for on-site production of an oxidant (hypochlorite) comprising a plurality of electrolytic cells electrically coupled in series comprising a plurality of intermediate (bipolar) electrodes and operating the apparatus upon rectified line voltage. McCallum teaches (see col. 8 ,lines 15-26, eq. 2 in col. 8 and paragraph spanning cols. 8 and 9) that it was necessary to design apparatus for use with two different line voltage sources (e.g.-120 V AC or 240 V AC) and that the resulting DC voltage (after rectification of the AC voltage) varied depending upon the line voltage.  The apparatus comprised an input to electrically couple a supply line voltage (e.g. “10” in fig. 1) to an electric source. Customization of the design for the different line voltages was achieved through equation 2, wherein the “Ac. dc volts” 
However, McCallum fails to expressly teach that the number of intermediate bipolar plates was selected to maintain the voltage between adjacent intermediate electrodes being in the range from 3.5-7.0 volts.
Conkling teaches (see abstract, fig. 1, col. 5, lines 18-22, col. 6, lines 46-51) performing on-site production of hypochlorite oxidant in an electrolytic cell.  The electrolytic cell was designed with a bipolar arrangement, wherein the voltage per cell (i.e.-between adjacent intermediate electrodes) was set at 3.5 to 6.0 volts in order to produce the oxidant.  The total voltage applied was equal to the number of cells multiplied by the voltage per cell.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bipolar electrolytic cell of McCallum to select the number of intermediate electrodes to achieve a voltage drop across each cell of 3.5 to 6.0 volts as taught by Conkling because Conkling performs the same electrolytic reaction (generation of hypochlorite from sodium chloride) and teaches that a nominal voltage of 3.5 to 6.0 volts per unit cell was acceptable for generating the hypochlorite.  

Field et al teach (see paragraphs [0123]-[0125] and figures 8A and 8B) that self-cleaning of electrodes in an electrolytic cell can be established by utilizing an H-bridge circuit to cause periodic reversal of the polarity of the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added an H-bridge circuit as taught by Field et al to the apparatus of McCallum for the purpose of providing periodic reversal of the polarity of the electrolytic cell to establish a self-cleaning effect to remove and/or prevent scale deposition on the electrodes as an additional remedy for the problem noted by McCallum.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al US 2007/0187263) as applied to claim 30 above, and further in view of Banhegyesi (US 2008/0172192), Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter”.
The Office first notes that the claim implicitly requires the presence of a step up boost circuit because the rectified line voltage is higher than the supply line voltage.  
McCallum teach that the typical supply line voltage was either 120 VAC or 240 VAC.  
From Banhegyesi (paragraph [0004]-[00096] and [0064]) it was known that industrial electricity supply was often at much higher voltage (347, 480 or 690 V) than typical residential power supply 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the apparatus of McCallum to operate using 480 VAC instead of 120 VAC or 240 VAC because 480 VAC system were known to be used in industrial settings and/or in hospitals.  
Liu et al teach (see figure 3, paragraphs [0026], [0033]-[0034]) an apparatus comprising an electrolytic cell and power converters. The apparatus included a DC voltage converter (44) which is described as a "Voltage Chopper" of either the step up or step down type, to convert the DC voltage to the necessary value to be used by electrolyzer.
“Chopper| DC to DC Converter” indicates (see pages 4, 10) that step up choppers were also known as boost converter circuits and that step down choppers were also known as buck converter circuits.
Thus, one of ordinary skill in the art at the time of filing understood that the step-up and step down voltage choppers were a boost converter circuit or a buck converter circuit, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a step up voltage chopper (i.e. boost converter) as taught by Liu et al to the apparatus of McCallum for the purpose of tailoring the rectified line voltage of McCallum to a desired DC voltage value other than the incoming AC voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCallum (US 4,142,959) is discussed above in paragraph 2.b., but is otherwise similar to McCallum (US 4,085,028) applied in the rejection grounds.  Importantly, it describes the disclosure of the ‘028 patent as showing determination of a “required number of electrodes”. Powell (US 6,139,710) is similar to McCallum ‘028, as showing a cell where the number of bipolar intermediate plates was .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796